          Case 1:17-cv-00840-VSB Document 193 Filed 08/10/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                                                     8/10/2020
                                                          :
CHENG XIA WANG, et al.,                                   :
                                                          :
                                        Plaintiffs,       :
                                                          :        17-CV-840 (VSB)
                      - against -                         :
                                                          :             ORDER
                                                          :
SHUN LEE PALACE RESTAURANT, INC. :
et al.,                                                   :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        It is hereby:

        ORDERED that the evidentiary hearing in this matter is scheduled for August 17, 2020 at

2:00 p.m. The hearing will take place over Skype for Business, a dial-in link for which will be

emailed to the parties. All testimony will take place over video conferencing, and counsel and

their witnesses are directed to appear via video. As stated in my previous order, Hang &

Associates, PLLC and Troy Law, PLLC shall jointly find a certified translator who will appear at

the hearing and serve as the translator for the Court. The translator may use the toll free dial-in

number provided to the parties and need not appear via video.

        IT IS FURTHER ORDERED that the parties shall docket witness lists and any exhibits

they intend to use during the hearing no later than August 14, 2020.

        IT IS FURTHER ORDERED that members of the public may dial in to the conference

with the following dial-in information: 917-933-2166, Conference Access Code: 940548733.

Members of the public are directed to mute their lines.
       Case 1:17-cv-00840-VSB Document 193 Filed 08/10/20 Page 2 of 2




SO ORDERED.

Dated: August 10, 2020
       New York, New York

                                         ______________________
                                         Vernon S. Broderick
                                         United States District Judge




                                     2
